Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 18-20 were allowed in the previous office action.
Claims 6, 8-12, and 15 were objected to in the previous office action as being dependent upon a rejected base claim, but allowable if rewritten in independent form. The Applicant has incorporated that allowable subject matter into independent claim 1 and independent claim 7. The closest prior art is disclosed in the previous office action. The combination of claim limitations is not disclosed or taught in the prior art without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        

/William Kelleher/Supervisory Patent Examiner, Art Unit 3658